Citation Nr: 0713156	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1953 to 
June 1954.  

This appeal originates from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran has perfected an appeal 
of that decision.  

In June 2006, the veteran appeared at the RO for a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  

The March 2005 rating decision also denied a claim of 
entitlement to service connection for tinnitus.  In the 
notice of disagreement submitted by the veteran in March 
2005, however, he only expressed disagreement with the denial 
of service connection for hearing loss.  Although the Board 
heard testimony at the June 2006 hearing regarding 
entitlement to service connection for tinnitus, since a 
timely notice of disagreement had not been received with 
respect to that issue, it is not properly before the Board on 
appeal.  


FINDINGS OF FACT

Hearing loss was not shown in service; sensorineural hearing 
loss was not manifest to a compensable degree within one year 
of service discharge; and there is no medical evidence that 
hearing loss resulted from disease or injury of service 
origin.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, sensorineural hearing loss may not be presumed to be 
of service onset, and bilateral hearing loss is not related 
to any inservice disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112(a)(4), 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for bilateral 
hearing loss.  He claims that he first developed hearing loss 
in service as a result of exposure to acoustic trauma while 
working as an aircraft mechanic in the Air Force.  He argues 
that he is entitled to service connection on that basis.  

        The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran both pre-and post-adjudication 
VCAA notice letters, dated in January 2005 and March 2006.  
In the notices, the veteran was informed of the type of 
evidence needed to substantiate the claim for service 
connection for bilateral hearing loss.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
general provision for the effective date of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

Although the veteran was provided with a pre-adjudication 
notice letter, to the extent that the VCAA notice as to any 
aspect of the claims was given after the initial 
adjudication, the timing of the notice may not have complied 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  And the claims have been 
readjudicated following the content-complying notice, as 
evidenced by the statement of the case in May 2005.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records as they were 
identified by the veteran.  Further, the veteran was provided 
with a pertinent VA examination in January 2005.  Moreover, 
at his hearing before the Board in June 2006, the veteran 
submitted the report of a private audiology examination dated 
in May 2006, together with a waiver of RO consideration of 
that evidence.  There is sufficient medical evidence in the 
claims file to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran in developing the facts 
pertinent to the issue is required to comply with the duty to 
assist under the VCAA.  

Analysis

The veteran contends that his hearing loss is related to 
service, and specifically, to the persistent acoustic trauma 
he experienced while serving as an aircraft mechanic during 
his time in service.  Establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be (1)  medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2005).  Service connection for sensorineural hearing loss 
may be established based on a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 
38 C.F.R. § 3.385 (2005), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

The veteran's service medical records do not show complaints 
or treatment for hearing loss in service.  Whispered voice 
hearing tests upon preenlistment physical examination in May 
1953, and prior to discharge from the Air Force in June 1954, 
produced normal findings, measured at 15/15, bilaterally.  
Whispered voice and spoken voice hearing tests upon 
enlistment in the U.S. Army Reserve in December 1956 and 
prior to such reserve service in July 1957 produced normal 
findings, measured at 15/15, bilaterally.

The initial post-service documentation of hearing loss is 
found in a private audiogram screening record dated in 
February 2003 which showed a mild sloping to severe 
sensorineural hearing loss, bilaterally, worse in the left 
ear.  No comments with respect to origin were made in the 
report of these findings.  

In January 2005, the veteran was provided a VA audiology 
examination for the purpose of obtaining a medical opinion as 
to whether his hearing loss could be related to his period of 
service.  In the report of the VA audiology examination, the 
VA audiologist noted that the veteran's claims file had been 
reviewed.  The examiner specifically noted that the veteran's 
pre-enlistment physical in May 1953 and separation physical 
in June 1954, as well as the Army Reserve hearing tests 
showed normal hearing upon entering the military service and 
normal hearing when he was released.  The examiner noted 
further, the veteran's Air Force and Reserve service, and his 
report of having been an aircraft mechanic with exposure to 
aircraft engine noise (reciprocating and jet).  The examiner 
also noted the veteran's civilian occupational noise exposure 
from 1955 to 1986 for Rockwell International as a machinist 
without the use of ear plugs, as well as the veteran's 
recreational noise exposure to home power tools once a month 
without the use of ear plugs.  Audiometric examination 
included pure tone thresholds showing average pure tone loss 
of 55 decibels in the right ear and 60 decibels in the left 
ear, and speech recognition tests showing 88 percent in the 
right ear and 86 percent in the left ear.  Following 
examination, the diagnosis was mild, sloping to severe 
sensorineural hearing loss, bilaterally.  

In the Summary Opinion of the report, the examiner noted that 
the veteran's hearing test results in service and in the 
reserve were 15/15 bilaterally on both spoken and whispered 
voice, and that he worked for 31 years post-service as a 
machinist without using ear plugs (the veteran testified at 
his hearing that he worked for the same company for 31 years; 
7 years in the stockroom and 24 years as a machinist).  The 
examiner said that his work as a machinist provided an 
excessive amount of occupational noise exposure.  He opined 
that the veteran's "bilateral hearing loss and bilateral 
tinnitus were not due to or aggravated by his military noise 
exposure."  

At his June 2005, hearing before the Board, the veteran 
testified that he did not recall having taken any hearing 
tests during service, but did recall that his hearing was 
very poor by the time that he was separated from service.  
The veteran's brother testified that the veteran's hearing 
was poor even before the veteran started working as a 
machinist at Rockwell, in that people had to shout at the 
veteran or repeat things.  

The veteran submitted the report of a private audiology 
examination dated in May 2006.  The report shows average pure 
tone loss of 50-55 in the right ear and 45-50 in the left 
ear, and speech recognition tests showing 88-92 percent in 
the right ear and 92 percent in the left ear.  The private 
audiologist commented that veteran "has long standing 
significant history of military noise exposure," and opined 
that "this type of hearing loss (based on patient history) 
is more likely than not related to noise exposure." 
[Parenthetical phrase in original]   

As noted in the service medical records and as found by the 
VA audiologist who had reviewed and analyzed the service 
medical records, the veteran did not have defective hearing 
during service or within the first post-service year in the 
Army Reserves.

Notwithstanding the lack of evidence of hearing loss during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has bilateral hearing loss 
for VA purposes that is related to service.  

The veteran believes that his hearing loss disorder is 
directly the result of noise exposure in service.  With 
respect to any medical conjectures that could be made on his 
part, however, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes the May 2006 private medical record that 
showed bilateral sensorineural hearing loss, and associated 
it with the veteran's "military noise exposure."  

While this statement is probative of the question of etiology 
of the veteran's hearing loss, its probative and supportive 
value is weakened significantly by two factors.  First, it 
was clearly based upon the history provided by the veteran, 
himself.  There is no indication that the reporting 
audiologist had the benefit of a review of the veteran's 
medical records in general, or his service medical records in 
particular.  In fact, the examiner specified that it was 
based upon the veteran's history.

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, the audiologist reported that the veteran had 
military noise exposure (approximately one year) and then 
attributed the veteran's hearing loss to such exposure 
without considering the lengthy (24 year) period post-service 
of industrial noise exposure as a machinist.  In essence, 
although the May 2006 private audiologist's report brings 
into focus the possibility of such a relationship, it cannot 
be deemed dispositive and is, in fact, speculative.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in January 2005 for the purpose of 
making a determination as to etiology.  Based upon a review 
of the veteran's claims file, including service medical 
records and an interview of the veteran, the examiner 
unequivocally concluded that the hearing loss that the 
veteran now has was not associated with military service.  
Taken in conjunction with an overview of the claims folder 
which demonstrates the paucity of evidence of hearing loss 
between 1957 and 2003, the evidence against the veteran's 
claim becomes overwhelming.  The medical evidence as a whole 
demonstrates that hearing loss for VA purposes was not 
diagnosed until over 45 years after service.  

The preponderance of the evidence stands against the 
proposition that the veteran's bilateral hearing loss was 
related to service; there is no doubt to be resolved; and 
service connection for hearing loss is not warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.







____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


